   Case: 1:18-cr-00215 Document #: 101 Filed: 12/10/18 Page 1 of 3 PageID #:200



                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

UNITED STATES OF AMERICA,

                                       Plaintiff,
                                                    18CR-215
      vs.
                                                    Judge Elaine Bucklo
JAMAR LEWIS,

                                    Defendant.


                       MOTION TO CONTINUE STATUS HEARING


      NOW COMES defendant, JAMAR LEWIS, through his attorney, Frank J. Himel,

and hereby requests the Court to continue the status hearing scheduled for December

13, 2018. In support, defendant states the following:

   1. A status hearing was held on November 29, 2018.

   2. The undersigned counsel was not present due to a scheduling conflict and the

            co-defendant’s counsel (Mr. Boyle) agreed to stand in for the undersigned

            counsel.

   3. The status hearing was continued until December 13, 2018, at 10:30 a.m.

   4. The undersigned counsel has a scheduling conflict that day – a change of plea

            and sentencing hearing in Grundy County, Illinois. A delay in that case would

            cause the defendant in that case to remain in jail longer than the negotiated

            plea.

   5. The undersigned counsel filed a motion to continue the December 13, 2018,

            based on the conflict, and that Motion was granted, and the case was

            continued to December 14, 2018.
   Case: 1:18-cr-00215 Document #: 101 Filed: 12/10/18 Page 2 of 3 PageID #:201



   6. December 14, 2018, also presents a daunting challenge. The undersigned

         counsel represents Jose Carlos Galaz, in the USA v. Jose Carlos Galaz, 18-

         20904-CR pending in the Southern District of Florida (Miami). The case is set

         for plea or setting on December 19, 2018, and the undersigned counsel has

         a scheduled jail visit at the Federal Detention Center in Miami on December

         14, 2018, from 11:30 a.m. until 2:30 p.m. The undersigned counsel already

         has a flight booked – Southwest 501 to Fort Lauderdale – departing at 6:20

         a.m. A Spanish language translator has also been retained for that day.

   7. Counsel is available on December 20, 2018, or any day after Christmas

            WHEREFORE defendant requests that this Honorable Court grant a

      continuance for the status hearing.




                                              Respectfully submitted

                                              S;/ Frank J. Himel
                                              Attorney for Defendant



Frank J. Himel
2016 N. Western. Ave.
Chicago, IL 60622
773-904-8012
IL ARDC #6230987




                                                                                       2
   Case: 1:18-cr-00215 Document #: 101 Filed: 12/10/18 Page 3 of 3 PageID #:202



                             CERTIFICATE OF SERVICE

        I hereby certify that on December 10, 2018 I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF system, which sent notification of such
filing to the following:


Assistant United States Attorney Cornelius Vandenbert
Assistant United States Attorney Kavitha Babu
Mr. Rick Beuke
Mr. Pat Boyle




S:/ Frank J. Himel
Frank J. Himel




                                                                                     3
